DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group III, with SEQ ID NO:1 elected as species of beta-TCP binding peptide, in the reply filed on 9/10/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)), and is therefore made FINAL.
Claims 15, 16, 19, 32 and 35-38, readable on the elected species, are under examination.
Claims 1-4, 9, 20, 23, 33, 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/21.
Claim Status
Claims 1-4, 9, 15, 16, 19, 20, 23, 32-35, 37, 38 are pending. 
Claims 5-8, 10-14, 17, 18, 21, 22, 24-31, 36 are cancelled.
Claims 1-4, 9, 20, 23, 33, 34 are withdrawn as being directed to a non-elected invention.
Claims 15, 16, 19, 32, 35, 37 and 38 have been examined.
Claims 15, 16, 19, 32, 35, 37 and 38 are rejected.

Priority
The instant application, filed 05/03/2019 is a division of 13991842, filed 06/05/2013, now U.S. Patent #10329327 and having 2 RCE-type filings therein
13991842 is a national stage entry of PCT/US11/63592, International Filing Date: 12/06/2011
PCT/US11/63592 Claims Priority from Provisional Application 61419946, filed 12/06/2010.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see pages 6-7, filed 1/4/22, and claim amendments, with respect to the rejection(s) of claim(s) 35 and 37 under 35 USC 112 (pre-AIA ) 2nd paragraph have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to claims 15, 35 and 37.

Claims 15, 19, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the one or more β-TCP binding peptides" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the β-TCP binding peptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected due to the following three bases:
1. First, it is unclear whether “and binds to β-TCP with a Kd of 3.5 uM or lower” modifies the concatenated multimer or the “at least one of the β-TCP binding peptides that comprises LLADTTHHRPWR {SEQ ID NO:1)”. According to paragraph 104 a 10-mer was evaluated that provided for the recited Kd, see also Figure 7.
2. Second, the term “beta-tricalcium phosphate binding peptide” (synonymous with “β-TCP binding peptide” and BTCPBP) is a functional limitation but the claim lacks structural features that provide for or correspond with this limitation, particularly when considering the further limitation of binding a β-TCP with a Kd of 3.5 µM or lower.  As noted, the only demonstration of reaching this Kd, as an apparent Kd, was with a 10-mer of SEQ ID NO:1. However the claimed term is not limited to this 10-mer structure, and there is no indication in the claim, or in support as to claim terms found in the application as filed, as to what are the structures of the β-TCP binding peptides that meet this requirement when combined in the claim as two or more (assuming that this is how the Kd is measured).
3. It is unclear whether the Kd of 3.5 uM is measured with or without the fused growth factor or cytokine.  The single data demonstration indicates this is when the concatemer is fused with EGF.

Claim 32 recites the limitation "the β-TCP scaffold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 35 is rejected because it is unclear whether the concatenated multimer comprises anywhere from 2 to 20 β-TCP binding peptides, or from 2 to 20 repeats of the two or more β-TCP binding peptides of claim 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 claims “wherein the β-TCP binding peptide comprises the amino acid sequence:” in lines 1 and 2, this per above lacking antecedent basis, so that on a first basis claim 19’s limitations do not further limit what is not already recited in claim 15 (nor does it add to such limitations on a plain reading).  Additionally, even assuming an interpretation that the line 1 “β-TCP binding peptide” refers back to one of the two or more β-TCP binding peptides of claim 15, when the composition only comprising SEQ ID NO:1 in the concatenated multimer, this being the first in the claim 19 list, claim 19 does not further limit claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19, 32, 35, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is related to the presence in claim 15 of the functional limitation “beta-tricalcium phosphate binding peptide” (synonymous with “β-TCP binding peptide”) and further limitation of binding a β-TCP with a Kd of 3.5 µM or lower.
Applicant demonstrated reaching an apparent Kd of 3.5 µM with a 10-mer of SEQ ID NO:1, bound to β-TCP and EGF.  See paragraph 104 and Figure 7. The claims are broader than requiring only a 10-mer, or higher concatemer, and are open as to what the sequence or other structure is of concatemerized β-TCP binding peptides other than the requirement for at least one comprising SEQ ID NO:1.
There is no guidance on what structural requirements provide for or correspond to reaching this Kd, or any lower Kd value, for any β-TCP binding peptide. When there is no relevant guidance for a broad genus, possession for such broad genus requires more than a single example of a particular species.
As such, it is clear that Applicant is not in possession of what is being claimed in claim 15.
As to claim 19, which lists sequences including SEQ ID NO:1 and others, which “the β-TCP binding peptide comprises” (so the peptide can be longer), there is no support or any guidance or indication in the application as filed that any number of possible combinations of these peptides can or would reach the claimed Kd or any lower Kd value.
As to claims 16 – adding a step of administering mesenchymal stem cells, 32 – the scaffold further comprising polylactide-co-glycolide, 35 – listing from 2 to 20 as the number of repeats in the concatemer, 37 – with a linker fusing the growth factor or cytokine to the BTCPBP, and 38 – listing growth factors/cytokines, these additional limitations do not overcome the basis of the rejection of claim 15 under this section, and these claims also are rejected as lacking written description support in the application as filed.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. 
Applicant on pages 7-9 sequentially argues that the references Balian, Dalal, and then also Handl, do not teach what is instantly claimed, which now includes the functional limitation of a Kd of 3.5 µM or lower.
However, Handl clearly teaches concatemerization can improve binding, so would result in a lower dissociation constant, and Balian teaches the same sequence as instantly claimed SEQ ID NO:1 in the same field for the same purpose.  Considering the combined teachings, one of ordinary skill in the art when selecting SEQ ID NO:1 as a candidate for multimerization/concatemerization to improve binding would have reasonably been able to optimize to reach the instantly claimed Kd. See rejection below for additional discussion, including the recitation from Handl from its page 565.

1.	Claims 15, 16, 19, 32, 35, 37 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2005/0085623, Gary Balian (Balian, cited in 7/15/19 IDS), in view of US 6949251, Dalal et al., granted 9/27/2005 (Dalal, cited in 7/15/19 IDS), Handl et al., Expert Opin. Ther. Targets (2004) 8(6) (Handl, cited in 7/15/19 IDS) and Porumb et al., Protein Engineering vol.7 no. l pp. 109-115, 1994 (Porumb, previously provided).
Claim 15 is directed to a method of repairing bone in an individual in need thereof, comprising administering to the individual an effective amount of a composition comprising a beta-tricalcium phosphate (β-TCP) non-covalently bound to a concatenated multimer of two or more β-TCP binding peptides, wherein at least one or more  β-TCP binding peptides comprises SEQ ID NO:1, and binds to a β-TCPO with a Kd of 3.5 µM or less, wherein the one or more  β-TCP binding peptides are fused to a growth factor or cytokine.
Applicant has elected SEQ ID NO:1 as its β-TCP binding peptide species.  
Balian teaches that via use of a phage display library and biopanning it identified the sequence Applicant elected, SEQ ID NO:1, which Balian identified as SEQ ID NO:16 and which according to its sequence listing is:
<210> SEQ ID NO 16
<211> LENGTH: 12
<212> TYPE: PRT
<213> ORGANISM: Homo sapiens
<400> SEQUENCE: 16
      Leu Leu Ala Asp Thr Thr His His Arg Pro Trp Thr
      1               5                   10
Applicant's SEQ ID NO:1:
<210> 1
<211> 12
<212> PRT
<213> unknown

<220> 
<223> Beta-TCP binding peptide

<400> 1
Leu Leu Ala Asp Thr Thr His His Arg Pro Trp Thr
 1               5                  10    
Balian teaches this peptide as a “bone trophic peptide” that can be used in compositions to enhance bone repair and treat various bone related diseases (para 0002).  Among the components of such compositions of Balian are included calcium-containing compounds, including tri-calcium phosphate as an example of an inorganic filler or particle (paras 0039 and 0041).  Accordingly Balian teaches its SEQ ID NO:16 in a composition bound with a tri-calcium phosphate.  Based on SEQ ID NO:16 and other peptides of Balian being recognized by Balian as “bone trophic,” it would be reasonable to expect that the peptide of SEQ ID NO:16 would bind to one or more constituents of bone, whether cells or inorganic materials, and the later-recognized binding of such peptides as Balian’s SEQ ID NO:16 to bind TCP, particularly β-TCP, is an inherent property, see MPEP 2112.02 II, stating in part, “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.”
Balian teaches a method for enhancing bone repair, comprising contacting a site in need of repair tissue with a composition comprising its purified peptides including its SEQ ID NO:16 ~ instant SEQ ID NO:1, see claims 12 and 1.  Balian’s compositions “can also be combined with inorganic fillers or particles. For example for use in implantable grafts the inorganic fillers or particles can be selected from hydroxyapatite, tri-calcium phosphate, ceramic glass, amorphous calcium phosphate, porous ceramic particles or powders, mesh titanium or titanium alloy, or particulate titanium or titanium alloy,” para 41.   Balian also teaches it compositions include substances “capable of expediting or facilitating bone growth” and includes in its teachings bone morphogenic protein (BMP) among a short list of examples of osteoinductive factors, para 39, and in para 40 lists growth factors suitable for use in its compositions, “Transforming Growth Factor-Beta (TGF-.beta.), Transforming Growth Factor-Alpha (TGF-.alpha.), Epidermal Growth Factor (EGF), Insulin Like Growth Factor-I or II, Interleukin-1 (L-1), Interferon, Tumor Necrosis Factor, Fibroblast Growth Factor (FGF), Platelet Derived Growth Factor (PDGF), and Nerve Growth Factor (NGF).” Balian teaches that such protein and factors can be complexed to its bone targeting peptides through hydrogen, ionic or covalent bonding, the latter taught as one preferred embodiment, para 43, this para also teaching “indirect means for associating the bioactive agents with the peptides including by connection through intermediary linkers, spacer arms, bridging molecules, or liposome entrapment.”
Balian also teaches “These compositions can be prepared in the form of an implantable device that can be molded to a desired shape. In one embodiment a graft construct is prepared comprising a biocompatible matrix and one or more of the bone targeting peptides of the present invention, wherein the matrix is formed in a shape to fill a gap or space created by the removal of a tumor or diseased tissue.”  Balian’s implantable grafts thus are equivalent to scaffolds as that term is used in the instant application and claims.  
Thus Balian teaches a method for enhancing bone repair comprising contacting a site in need of repair tissue with a composition comprising its purified peptides including its SEQ ID NO:16 ~ instant SEQ ID NO:1, teaches that its compositions can include growth factors and other bioactive agents that are bound, preferably covalently, to its peptides, and also teaches the inclusion of tri-calcium phosphate in such compositions.  Balian’s compositions taught to be used in its methods of repairing bone would have inherently bound tri-calcium phosphate.
Balian teaches that “The bone targeting peptides were identified using a phage display library (using the general procedure described in Example I) based on their ability to bind and become localized to bone tissue after general injection into a mouse,” para 34.  As set forth above, this indicates an inherent property of such identified peptides is to associate with bone components, whether cells such as those that Balian evaluated, or inorganic compounds, such as found in bone. Balian also teaches that its implantable grafts and implants, which meet the instant ‘scaffold,’ comprise fillers such as TCP, para 41, comprise implant materials such as TCP, and the bone targeting peptides of its invention, this including SEQ ID NO:16, which per association of adjacent molecules would bring such peptide and TCP into contact and so bound via non-covalent bonding, even if only hydrogen bonding.  Notwithstanding this, Balian does not explicitly teach the binding relationship between its peptides and tri-calcium phosphate in its compositions, nor that its tri-calcium phosphate is beta-tri-calcium phosphate (BTCP, or β-TCP), nor does Balian specifically teach the claimed Kd for multimers.
Dalal teaches a porous beta-tricalcium phosphate (TCP) material for bone implantation, and teaches that its porous beta-TCP material provides a carrier matrix for bioactive agents and can form a moldable putty composition upon the addition of a binder, Abstract.  Dalal also teaches, second paragraph of Background of the Invention, “Bone repair is influenced by a number of physico-chemical variables associated with calcium phosphate such as the calcium to phosphate molar ratio. Hydroxyapatite and tricalcium phosphate are widely used in bone implants. Hydroxyapatite has the chemical formula Ca.sub.10 (PO.sub.4).sub.6 (OH).sub.2, and the ratio of calcium to phosphate is about 1.67. Tricalcium phosphate (TCP) has the formula of Ca.sub.3 (PO.sub.4).sub.2, and the ratio of calcium to phosphate is about 1.5. Tricalcium phosphate has biological properties of being non-reactive and resorbable. It acts as a scaffolding for bone ingrowth and undergoes progressive degradation and replacement by bone (Lange et al., Annals of Clinical and Laboratory Science, 16, pp. 467-472 (1986)). TCP is degraded 10-20 times faster than hydroxyapatite. A TCP implant generally results in superior remodeling than hydroxyapatite during the final stage of bone formation. It is noteworthy that TCP is resorbed by osteoclast cells, whereas, the much slower resorption of hydroxyapatite is effected mainly by foreign-body giant cells. The giant cells have a limit as to the amount of hydroxyapatite they will resorb.”
This provides a strong motivation and suggestion to use TCP in implants instead of hydroxyapatite based on its non-reactivity, faster degradation and utilization to form bone.  Dalal’s invention is more specifically directed to providing “a porous beta-tricalcium phosphate (beta-TCP) material for use in bone implant applications. The invention provides porous forms of beta-TCP granules which are biocompatible and support the development of new bone throughout its structural form.” (Summary of the Invention)  This is provided with bioactive agents such as bone morphogenic proteins and other related factors, to enhance the bone regenerative process (elsewhere in Background, last paragraph, and Summary).  Dalal also teaches, as set forth in the section entitled Porous β-TCP, that β-TCP is preferred over the alpha form of TCP, which is stated to be inferior to β-TCP due to alpha-TCP’s capacity to generate harmful inflammatory responses and its excessive solubility.  All of this latter information provides a strong motivation and suggestion to use β-TCP rather than other forms of TCP in implants, such as alpha-TCP.
Given the stated advantages of beta-TCP set forth by Dalal, it would have been obvious to substitute the TCP of Balian with the beta-TCP of Dalal to improve Balian’s method that contacted its composition to a site in need of repair for enhancing bone repair.  
However, neither Balian nor Dalal specifically teach the claimed Kd for multimers.
Handl teaches that multimeric ligands “consist of multiple monomeric ligands attached to a single backbone molecule, creating a multimer that can bind to multiple receptors or targets simultaneously,” that numerous examples of multimers exist in nature, and that “Due to the multiple and simultaneous binding events, multimeric ligands bind with an increased affinity compared to their corresponding monomers. Multimeric ligands may provide opportunities in the field of drug discovery by providing enhanced selectivity and affinity of binding interactions, thus providing molecular-based targeted therapies” page 565 first paragraph.
Handl thus clearly teaches that combining monomeric ligands into multimers, which as interpreted include concatemers, provides a broad teaching of the likelihood of obtaining increased affinities by so combining, however is silent as to the specific forming of multimers/concatemers using β-TCP binding peptides as the monomers.
Porumb, however, teaches synthesizing hybrid protein forms comprising a calmodulin sequence joined via a glycylglycine linker to a 26-amino acid long peptide, identified as M13, obtained from myosin light-chain kinase that was known to be the binding region for calmodulin, Abstract, page 114 left column under Discussion.  In contrast to previous mutagenic studies directed to decreasing calcium-binding affinity, this hybrid protein/peptide was shown to have increased calcium-binding affinity, Introduction p. 109 left column, Abstract, and page 112 including Table 1, especially for Species II of the hybrid.
Although Porumb teaches different sequences than those specifically claimed by Applicant such as in claim 19, including the particular structural relationship between the calmodulin sequence and the peptide M13, see Discussion starting on page 114, Porumb’s teachings when also considering those of Handl would lead one of ordinary skill in the art to reasonably expect that combining multiple peptides that bind β-TCP would result in multimers/concatemers having increased affinity, as clearly supported by the broader teachings of Handl.
In view of the combined teachings of Handl and Porumb in view of Balian and Dalal there would have been a motivation to design such peptides and compositions comprising their multimers/concatemers, in order to improve binding affinity for compositions administered to repair bone, so that the composition would have been more effective in attracting cells needed for such repair, at least based on Balian’s teachings of the binding of such cells to its β-TCP including its SEQ ID NO:16, this the same as instant elected SEQ ID NO:1, and would have reasonably led one of ordinary skill in the art to produce and evaluate such combinations. There would have been a reasonable expectation of success given the references’ combined teachings, particularly of Handl and Porumb.
Balian contained a method of repairing bone by contacting bone with its bone repair composition, which differed from the claimed device by the substitution of TCP instead of beta-TCP as presently claimed.  However, the substituted component, beta-TCP, and its functions were known in the art, as clearly established by Dalal.  One of ordinary skill in the art could have substituted one known element for another, beta-TCP for TCP, and the results of the substitution would have been predictable, with expected superior effect on bone repair given the teachings of Dalal as to its compositions and the generally superior performance of beta-TCP over hydroxyapatite, and also, as set forth in the section entitled Porous β-TCP, over the alpha form of TCP, which is stated to be inferior to β-TCP due to alpha-TCP’s capacity to generate harmful inflammatory responses and its excessive solubility.  Accordingly, it would have been obvious to substitute a β-TCP, such as the porous β-TCP of Dalal, for the TCP (unspecified type) of Balian to obtain an improved method of bone repair, with a reasonable expectation of success given the teachings of superior results with β-TCP by Dalal.
The attainment of a lower Kd, such as instantly claimed, would have been reasonably attainable by routine experimentation given the direction and teachings of Handl and Porumb, as set forth above, when also considering that the primary reference Balian taught the same sequence identified as SEQ ID NO:1 in the instant application, and taught using it for the same purpose.  As to a specifically claimed range, here the Kd of 3.5 uM or less, MPEP 2144.05 II states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Accordingly, claim 15 would have been obvious to one or ordinary skill in the art at the time of the invention.
Claim 16 is directed to the method of claim 15 further comprising administering mesenchymal stem cells (MSCs) to the individual.  This is interpreted to administer such MSCs either in the composition of claim 15, or independently in time and composition, so not being required to be in the composition of claim 15 nor administered at the same time of administering the composition of claim 15.
The following sections from Dalal establish bases for adding such MSCs to compositions aimed to improve bone regrowth and/or repair, including those that also include β-TCP (emphases added):
"Bone formation" means formation of endochondral bone or formation of intramembranous bone. In humans, bone formation begins during the first 6-8 weeks of fetal development. Progenitor stem cells of mesenchymal origin migrate to predetermined sites, where they either: (a) condense, proliferate, and differentiate into bone-forming cells (osteoblasts), a process observed in the skull and referred to as "intramembranous bone formation" or, (b) condense, proliferate and differentiate into cartilage-forming cells (chondroblasts) as intermediates, which are subsequently replaced with bone-forming cells. More specifically, mesenchymal stem cells differentiate into chondrocytes. The chondrocytes then become calcified, undergo hypertrophy and are replaced by newly formed bone made by differentiated osteoblasts, which now are present at the site. Subsequently, the mineralized bone is extensively remodeled, thereafter becoming occupied by an ossicle filled with functional bone-marrow elements. This process is observed in long bones and referred to as "endochondral bone formation." In postfetal life, bone has the capacity to repair itself upon injury by mimicking the cellular process of embryonic endochondral bone development. That is, mesenchymal progenitor stem cells from the bone-marrow, periosteum, and muscle can be induced to migrate to the defect site and begin the cascade of events described above. There, they accumulate, proliferate, and differentiate into cartilage, which is subsequently replaced with newly formed bone.
…
The porous .beta.-TCP of this invention may also be combined with one or more bioactive agents. The bioactive agent may be an agent that enhances bone growth or a substance that is medically useful or combinations thereof. It is envisioned that the bioactive agent can include but is not limited to bone morphogenic proteins, growth factors such as EGF, PDGF, IGF, FGF, TGF-.alpha. and TGF-.beta., cytokines, MPSF, hormones, peptides, lipids, trophic agents and therapeutic compositions including antibiotics and chemotherapeutic agents, insulin, chemoattractant, chemotactic factors, enzymes, enzyme inhibitors. It is also envisioned that bioactive agents such as vitamins, cytoskeletal agents, cartilage fragments, allografts, autografts, living cells such as chondrocytes, bone marrow cells, mesenchymal stem cells, tissue transplants, immuno-suppressants may be added to the porous .beta.-TCP.
…
In a preferred embodiment, the implant device comprises the porous .beta.-TCP matrix and a bioactive agent, which is dispersed or absorbed in the matrix. It is envisioned that the bioactive agent can include but is not limited to bone morphogenic proteins, growth factors such as EGF, PDGF, IGF, FGF, TGF-.alpha. and TGF-.beta., cytokines, MPSF, hormones, peptides, lipids, trophic agents and therapeutic compositions including antibiotics and chemotherapeutic agents, insulin, chemoattractant, chemotactic factors, enzymes, enzyme inhibitors. It is also envisioned that bioactive agents such as vitamins, cytoskeletal agents, autograft, allograft, cartilage fragments, living cells such as chondrocytes, bone marrow cells, mesenchymal stem cells, tissue transplants, immuno-suppressants may be added to the porous .beta.-TCP.

It would have been obvious to add MSCs as set forth in claim 16 when practicing the method of claim 15 because MSCs are known to differentiate into chrondocytes which become calcified and lead to bone formation, so their presence would reasonably contribute to the effectiveness of the method of bone repair of claim 15, this effectiveness also reasonably improved by the use of β-TCP as set forth above, because combining components known to be useful for the same purpose designed to achieve that same purpose is prima facie obvious.  MPEP 2144.06 indicates that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Here, as claimed and interpreted, there can be two separate compositions/administrations, these however still aimed at yielding the same purpose, improved bone repair.
Accordingly, claim 16 would have been obvious.
Claim 19 depends from claim 15 and lists specific amino acid sequences of administered peptides, including SEQ ID NO:1.  Because Balian teaches the same sequence as its SEQ ID NO:16, claim 19 would have been obvious for the same rationales applied to claim 15 above.
Claim 32 depends from claim 15 and states that the β-TCP scaffold further comprises polylactide-co-glycolide.  Balian teaches this as a possible copolymer addition to its compositions, in paragraph 0038, so this teaching from Balian would have made obvious claim 32’s limitation of the scaffold further comprising polylactide-co-glycolide since this is a clearly identified alternative in Balian.
Claim 35 would have been obvious considering Handl, which per above clearly teaches that combining monomeric ligands into multimers, which as interpreted include concatemers, provides for the likelihood of obtaining increased affinities by so combining. Again, see MPEP 2144.05 II states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” here related to a particular range of multimers from two to 20 repeats of β-TCP binding peptides. 
Claim 36 depends from claim 15 and states wherein each β-TCP binding peptide is fused to the growth factor or cytokine via a linker.  Balian, para 43, teaches linkers to join bioactive agents to its peptides.  Thus, such juxtapositioning and joining would have been obvious to one of ordinary skill in the art, and only subject to selection of particular types of linkers and methods to form desired bonds, because Balian teaches that use of linkers in such joining of components including peptides, establishing that this was well-known and typically applied in the art, so that the claiming of such linkers as in claim 36 was a matter of use of a known technique to improve similar compositions in the same way, with a reasonable expectation of success based upon synthetic methods known to those of ordinary skill in the art.
Claim 37 depends from claim 15 and states “wherein one or more of the β-TCP binding peptides is fused to all or a portion of the growth factor or cytokine.” Fused to a portion is interpreted as requiring at least one covalent attachment point between a β-TCP binding peptide and the growth factor or cytokine.  Because Balian para 43 teaches that “… the bone targeting peptides of the present invention are complexed or linked to one or more bioactive agents” and later in the same paragraph lists among bioactive agents growth factors, and because the ordinary and customary meanings of complexed and linked require covalent bonding and Balian not only claims covalent bonding in Balian claim 4, but in para 43 states that covalent bonding is preferred between the bioactive agent and the bone targeting peptides, claim 37 would have been obvious.
Claim 38 depends from claim 15 and lists specific growth factors and cytokines, including EGF, PDGF, BMP-2, BMP-4, BMP-7 and osteogenic protein (OP-1).  Both Balian, paras 39 and 40, and Dalal, last two paras recited above, teach including in its compositions growth factors such as EGF and also bone morphogenic protein. Because these are known and taught to be included in compositions administered for bone repair purposes, their inclusion per claim 38 would have been obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658

                                                                                                                                                                                                        



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658